Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 4/20/2021 overcome all the rejections set forth in the previous Office Action. 
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive. The Office has thoroughly reviewed Applicants' arguments which are moot in view of the new ground(s) of rejection necessitated by the filed amendments. The amended independent claims remove one of the two options for image generations by removing the generation of maximum luminance image data limitation in the originally filed independent claims and effectively narrow the scope of the independent claims in that regard. At the same time, applicant incorporates some of the features in the original claims 8 and 9 into independent claims, i.e., conditions for determining the existence of a defect, but recite them as two options (i.e., related by “or”) whereas in the original claim set the claim 9 depends on the claim 8. As a result, the recited corresponding limitations in the amended independent claims are broader in scope than those in the original claim 8, from which the original claim 9 depends on. Due to these and other changes of the amended claims, the new ground(s) of rejection necessitated by the amendments are presented in the following section.
Regarding the combination of Sato and Zoeller, applicant argues “a person of ordinary skill in the art would not have had any reason to consider combining Sato and Zoeller because the respective apparatus/methods detect defects in entirely different 
The Office respectfully disagrees. 
First of all, applicant’s arguments run contrary to the Supreme Court’s KSR decision. For example, as discussed in KSR (See MPEP2141.III), there are several rationales that may support a conclusion of obviousness including: applying a known technique (such as Sato’s in the current case) to a known device (method, or product) (such as Zoeller’s in the current case) ready for improvement to yield predictable results, "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, and known work in one field of endeavor (such as defect detection in wafer disclosed by Sato) may prompt variations of it for use in either the same field or a different one (such as defect detection for a sealed honeycomb structure taught by Zoeller) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. 
Secondly, both Sato and Zoeller are concerned with defecting detection in ceramic structures as the claimed invention, in case that applicant is arguing about non-analogous art of Sato and Zoeller. Applicant asserts that the structures in Sato and Zoeller are “entirely different” (i.e., a wafer and a sealed honeycomb structural body) and thus the prior art references of Sato and Zoeller are not combinable. The question is not how similar or different of the structures in the prior art of Sato and Zoeller. The 
Thirdly, each of Sato and Zoeller is relied upon to teach different aspects of the claimed invention as to be discussed in detail in the following section.
Finally, regarding applicant’s argument that “that person would have understood that modifying the apparatus/method of Sato based on Zoeller, would have required a defect to be formed through the entire thickness of the wafer in order for the particles included in the gaseous material used in the apparatus/method of Zoeller to be detected”, it suffices to say that such a person as described by applicant is not a person of ordinary skill but rather a particular narrow-minded person created by applicant for the sake of argument. Applicant has not provided any evidence to show that a person of ordinary skill in the art with the knowledge of Sato and Zoeller would have to think in the way as described by applicant. In reality, a person of ordinary skill in defect detection of a ceramic body or more specifically a sealed honeycomb structure would have ordinary skill and creativity to know how to apply, for example, Sato’s technique of placing a ceramic object under test on a test table, properly illuminating the ceramic object under 
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Sato et al., JP 2014009970 A, published on January 20, 2014 (machine translation), hereinafter Sato, 
Koike et al., JP 2002310935 A, published on October 23, 2002 (machine translation), hereinafter Koike, 
Zoeller, US 20060151926 A1, published on July 13, 2006, hereinafter Zoeller,  
Watanabe et al., JP 07181011 A, published on July 18, 1995 (machine translation), hereinafter Watanabe, 
Katayama et al., JP 2012047673 A, published on March 8, 2012 (machine translation), hereinafter Katayama, and
Uemura, US 20170089841 A1, published on March 30, 2017, hereinafter Uemura,  
Phares, US 5420482 A, issued on May 30, 1995, hereinafter Phares
Hasegawa, US 20160210524 A1, published on July 21, 2016, hereinafter Hasegawa.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Koike, further in view of Zoeller.
Regarding claim 1, Sato discloses a defect inspecting apparatus configured to inspect existence of a defect Sato: Abstract. Figs. 1-7. [0010-0042]
a table on which a (wafer) Sato: Figs. 1-2. The claimed “table” is interpreted as the supporting surface on which the wafer 2 in Fig. 2 is placed.)
an image capturing part configured to capture an image of an inspection target region as at least part of Sato: Fig. 2 and [0017])
one or more illumination parts including four or more illumination elements configured to irradiate said inspection target region with illumination light obliquely at an identical irradiation angle in respective irradiation directions different from each other and equiangularly spaced from each other around said image capturing part; (Sato: Figs. 2 and 4.)
a determination image generation part configured to generate determination image data for determining existence of a defect in said inspection target region based on captured image data acquired by said image capturing part; (Sato: 10 in Fig. 1. [0034-0035]) and 
a defect determination part configured to determine existence of a defect in said inspection target region based on said determination image data, (Sato: 11 in Fig. 1. [0041-0042]) wherein 
said plurality of illumination elements are sequentially turned on and off, (Sato: [0029]
said image capturing part generates a plurality of pieces of captured image data by capturing an image of said inspection target region when each of said plurality of illumination elements is turned on, (Sato: Fig. 6. [0029, 0038]) and 
said determination image generation part (Sato: 10 in Fig. 1. [0036-0037, 0039])
generates Sato: Fig. 6. [0036-0037, 0039]. Maximum luminance image data = test object image GE.) and
said defect determination part determines that a defect exists in said inspection target region, (Sato: Fig. 6. [0036-0037, 0039].)
when a Sato: Fig. 6. [0036-0037, 0039].) or, 
when a dark part exists in an area equal to or larger than a predetermined second dark part threshold in said determination image data in which a dark part corresponding to an opening in said inspection target region is excluded and a bright part corresponding to any joining part and a dark part corresponding to outside of said sealed honeycomb structural body, if any, are additionally excluded.

inspect existence of a defect on an end face of a sealed honeycomb structural body,
generates minimum luminance image data in which a minimum value among luminance values of said plurality of pieces of captured image data at an identical pixel position is set as a luminance value at the pixel position and then generates said determination image data as binarized data based on said minimum luminance image data, and
when a dark part exists in an area equal to or larger than a predetermined first dark part threshold in said determination image data.
It is noted that Sato also discloses that depending on the incident angle the crack reflection can be bright or dark (Sato: Fig. 5 and [0032, 0068]). In other words, although Sato specifically discusses the case where the range of angle  in Fig. 5 is larger than 2 (requiring  < 45o) so that the defects shown on a generated image are primarily bright spots on the image and thus the need for generating maximum luminance image data for defect detection (Sato: Fig. 6. [0036-0037, 0039]), Sato’s disclosure also indirectly teaches that there are cases where the detects shown on a generated image are potentially dark spots on the image such as when  is not equal to 2 or  > 45o. Sato does not disclose explicitly what to do in such cases, tut Koike teaches, in the same field of endeavor of image processing and in particular defect inspection, 
generates minimum luminance image data in which a minimum value among luminance values of said plurality of pieces of captured image data at an identical pixel position is set as a luminance value at the pixel position and Koike: [0002, 0076-0078]) and
said defect determination part determines that a defect exists in said inspection target region when a dark part exists in an area equal to or larger than a predetermined first dark part threshold in said determination image data. (Koike: [0076-0078])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato’s disclosure with Koike’s teachings by combining the defect inspecting apparatus (from Sato) with the technique of generating binarized determination image data based on generated minimum luminance image data to determine the existence of defects based on dark part area (from Koike) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the defect inspecting apparatus would still work in the way according to Sato and the technique of generating binarized determination image data based on generated minimum luminance image data to determine the existence of defects based on dark part area would continue to function as taught by Koike. One of ordinary skill in the art would be motivated to make such modification to broaden the application of Sato’s defect inspecting apparatus to situations where the generated defects on the image are not bright spots but dark parts so as to enable a more versatile defect inspecting apparatus and at the same time would provide an additional or alternative way to inspect the defects by applying Koike’s technique.
Zoeller: Abstract and Figs. 1-2. Sealed honeycomb = plugged honeycomb)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato {modified by Koike}’s disclosure with Zoeller’s teachings by applying the defect inspection technique (from Sato {modified by Koike}) to the apparatus of inspecting existence of a defect on an end face of a sealed honeycomb structural body (from Zoeller) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the defect inspecting technique would still work in the way according to Sato {modified by Koike} and the apparatus of inspecting existence of a defect on an end face of a sealed honeycomb structural body would continue to function as taught by Zoeller. In fact, applying the defect inspection technique (from Sato {modified by Koike} to Zoeller’s apparatus of inspecting existence of a defect on an end face of a sealed honeycomb structural body would enable a better and more robust defect inspecting apparatus from Zoeller by implementing a proven and/or alternative way for detect inspection (from Sato {modified by Koike}). At the same time Zoeller’s apparatus would provide an additional application for the defect inspection technique from Sato {modified by Koike} and thus would broaden the application of the defect inspection technique from Sato {modified by Koike}.Therefore, it would have been obvious to combine Sato with Koike and Zoeller to obtain the invention as specified in claim 1. 
Regarding claim 3, Sato {modified by Koike and Zoeller} discloses the defect inspecting apparatus according to claim 1, wherein said one or more illumination parts include: a first illumination part including, as said plurality of illumination elements, a plurality of first illumination elements each configured to irradiate said inspection target region with illumination light at a first irradiation angle Sato: Figs. 8-9. [0063-0069])
Sato {modified by Koike and Zoeller} does not disclose explicitly that a first irradiation angle is of 30o to 60o inclusive and a second irradiation angle is of 60o to 85o inclusive, although Sato {modified by Koike and Zoeller} does disclose that a first irradiation angle is smaller than a second irradiation angle. (Sato: Fig. 8 and [0068]) Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a first irradiation angle between 30o to 60o and a second irradiation angle between 60o to 85o depending on the application, that is, these are simply design choices well within the capability of a person of ordinary skill. Applicant has not disclosed that selecting a first irradiation angle of 30o to 60o inclusive and a second irradiation angle of 60o to 85o inclusive provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with either the selection taught by Sato with a first irradiation angle being smaller than a second irradiation angle or the claimed first irradiation angle of 30o to 60o o to 85o inclusive because both selection perform the same function of providing more accurate inspection by having two different incident angles from optical axis of the imaging device (or camera) or surface normal of the surface to be inspected.
Therefore, it would have been obvious to one of ordinary skill in this art to modify Sato {modified by Koike and Zoeller} with different design choices to obtain the invention as specified in claim 3.
Claim 4 is rejected for the similar reasons discussed above in regard to claims 1 and 3 since the lighting configuration now has two sets of illumination elements as disclosed by Sato in Figs. 8-9. (Sato: Figs. 1, 6 and 8-9 and [0029, 0036-0039, 0063-0069])
Claims 14 and 16-17 are the method claims, respectively, corresponding to the apparatus claims 1 and 3-4. Therefore, since claims 14 and 16-17 are similar in scope to claims 1 and 3-4, claims 14 and 16-17 are rejected on the same grounds as claims 1 and 3-4.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato {modified by Koike and Zoeller} as applied to claims 1 and 14 discussed above and further in view of Watanabe.
Regarding claim 2, which depends on claim 1, Sato {modified by Koike and Zoeller} does not disclose explicitly but Watanabe teaches, in the same field of endeavor of image processing and in particular workpiece inspection, wherein said determination image generation part further includes a luminance correction processing Watanabe: [0011, 0015])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato {modified by Koike and Zoeller}’s disclosure with Watanabe’s teachings by combining the defect inspecting apparatus (from Sato {modified by Koike and Zoeller}) with the technique of luminance correction and corresponding minimum or maximum luminance image data generation (from Watanabe) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the defect inspecting apparatus would still work in the way according to Sato {modified by Koike and Zoeller} and the technique of luminance correction and corresponding minimum or maximum luminance image data generation would continue to function as taught by Watanabe. In fact, the inclusion of Watanabe's technique of luminance correction and corresponding minimum or maximum luminance image data generation would provide a practical and/or alternative implementation of the defect inspecting apparatus and would enable a better and more robust defect inspecting apparatus by overcoming luminance fluctuations due to the image capturing process through luminance correction.

Claim 15 is the method claims, respectively, corresponding to the apparatus claim 2. Therefore, since claim 15 is similar in scope to claim 2, claim 15 is rejected on the same grounds as claim 2.

Claims 5, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato {modified by Koike and Zoeller} as applied to claims 3 and 16 discussed above and further in view of Katayama.
Regarding claim 5, Sato {modified by Koike and Zoeller} discloses the defect inspecting apparatus according to claim 3, wherein 
the number of said plurality of first illumination elements is equal to the number of said plurality of second illumination elements and the first and second illumination elements are arranged so that a vertical plane including an irradiation direction of each of said first illumination elements always includes an irradiation direction of one of said second illumination elements, (Sato: Figs. 8-9)




said determination image generation part generates, as said minimum luminance image data, first minimum luminance image data in which a minimum value among luminance values of said plurality of pieces of first separation image data at an identical pixel position is set as a luminance value at the pixel position and second minimum luminance image data in which a minimum value among luminance values of said plurality of pieces of second separation image data at an identical pixel position is set as a luminance value at the pixel position, and generates said determination image data by generating first determination image data based on said first minimum luminance image data and generating second determination image data based on said second minimum luminance image data; and said defect Sato: Figs. 1, 6 and 8-9 and [0029, 0036-0039, 0063-0069].) (Koike: [0002, 0076-0078]) (See discussions in regard to claims 1 and 3-4)
Sato {modified by Koike and Zoeller} does not disclose explicitly but Katayama teaches, in the same field of endeavor of image processing and in particular defect inspection, an inspection device in which a plurality of light sources are sequentially illuminated and one piece of image data is acquired per illumination of a light source, wherein by using a configuration in which the lights of at least two colors are used to illuminate the object to be inspected and image sensors corresponding to each color receive light from the object to be inspected, it is possible to simultaneously illuminate at least two types of light sources one by one and acquire separate image data for each light source, thereby reducing the number of times the light sources are illuminated by at least half. (Katayama: [0012-0017])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato {modified by Koike and Zoeller}’s disclosure with Katayama’s teachings by combining the defect inspecting apparatus (from Sato {modified by Koike and Zoeller}) with the technique of acquiring image data of two different colors simultaneously with separate image sensors corresponding two different colors (from Katayama) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, Katayama: [0017])
Therefore, it would have been obvious to combine Sato {modified by Koike and Zoeller} with Katayama’s teachings to obtain the invention as specified in claim 5. 
Regarding claim 10, Sato {modified by Koike and Zoeller} discloses the defect inspecting apparatus according to claim 3, wherein 
said plurality of first illumination elements and said plurality of second illumination elements are supported Sato: Figs. 8-9) and 
said plurality of first illumination elements are arranged in one plane, and said plurality of second illumination elements are arranged in another plane. (Sato: Figs. 8-9)
Sato {modified by Koike and Zoeller} does not disclose explicitly but Katayama teaches, in the same field of endeavor of image processing and in particular defect inspection, said plurality of illumination elements are supported by one support body. (Katayama: Fig. 1)

Therefore, it would have been obvious to combine Sato {modified by Koike and Zoeller} with Katayama’s teachings to obtain the invention as specified in claim 10. 
Claim 18 is the method claims, respectively, corresponding to the apparatus claim 5. Therefore, since claim 18 is similar in scope to claim 5, claim 18 is rejected on the same grounds as claim 5.

Claims 6-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato {modified by Koike and Zoeller and Watanabe} as applied to claims 2 and 15 discussed above and further in view of Uemura.
Regarding claim 6, Sato {modified by Koike and Zoeller and Watanabe} discloses the defect inspecting apparatus according to claim 2, wherein said one or more illumination parts include: 

an intermediate-angle illumination part including, as said plurality of illumination elements, a plurality of intermediate-angle illumination elements each configured to irradiate said inspection target region with illumination light at an irradiation angle of 30o to 60° inclusive; (Sato: Figs. 8-9. [0063-0069]. See discussions in regard to claim 3.) and 
a high-angle illumination part including, as said plurality of illumination elements, a plurality of high-angle illumination elements each configured to irradiate said inspection target region with illumination light at an irradiation angle of 60o to 85o inclusive. (Sato: Figs. 8-9. [0063-0069]. See discussions in regard to claim 3.)
Sato {modified by Koike and Zoeller and Watanabe} does not disclose explicitly three different elevation angles, which is simply a design choice well within the capability of a person of ordinary skill in the art, as evidenced by the prior art reference of Uemura. (Uemura: Figs. 1-2 and 4, [0020-0023])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato {modified by Koike and Zoeller and 
Therefore, it would have been obvious to combine Sato {modified by Koike and Zoeller and Watanabe} with Uemura’s teachings to obtain the invention as specified in claim 6. 
Claim 7 is similarly rejected for similar reasons discussed above in regard to claims 4 and 6.
Claims 19-20.
Claims 11-12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sato {modified by Koike and Zoeller and Watanabe and Uemura} as applied to claims 6 and 19 discussed above and further in view of Phares.
Regarding claim 11, Sato {modified by Koike and Zoeller and Watanabe and Uemura} discloses the defect inspecting apparatus according to claim 6, wherein said plurality of low-angle illumination elements each include at least Koike: [0004, 0047])
Sato {modified by Koike and Zoeller and Watanabe and Uemura} does not disclose explicitly but Phares teaches, in the same field of endeavor of illumination or lighting element control, an illumination element including two dimming units individually dimmable. (Phares: Abstract. “The light modules each include at least two light elements and a control unit which is responsive to the DATA and CLOCK information received from the control system to vary individually the amount of light emitted by each of the light elements in each light module.” Light module = illumination element. The claimed “two dimming units individually dimmable” are interpreted as the disclosed “control unit” “to vary individually the amount of light emitted by each of the light elements in each light module.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato {modified by Koike and Zoeller and Watanabe and Uemura}’s disclosure with Phares’ teachings by combining the defect inspecting apparatus (from Sato {modified by Koike and Zoeller and Watanabe and Uemura}) with the technique of individually controlling two dimming units in an illumination element (from Phares) to yield no more than predictable use of prior art 
Therefore, it would have been obvious to combine Sato {modified by Koike and Zoeller and Watanabe and Uemura} with Phares’s teachings to obtain the invention as specified in claim 11. 
Regarding claim 12, Sato {modified by Koike and Zoeller and Watanabe and Uemura and Phares} discloses the defect inspecting apparatus according to claim 11, wherein said plurality of low-angle illumination elements, said plurality of intermediate- angle illumination elements, and said plurality of high-angle illumination elements are supported by one support body, and said plurality of low-angle illumination elements, said plurality of intermediate- angle illumination elements, and said plurality of high-angle illumination elements are disposed in respective planes different from each other. (Uemura: Figs. 1-2)
Regarding claim 23, Sato {modified by Koike and Zoeller and Watanabe and Uemura and Phares} discloses the defect inspecting method according to claim 19, Phares: Abstract.)
The reasoning and motivation to combine are the same as those for claim 11.
Sato {modified by Koike and Zoeller and Watanabe and Uemura and Phares} does not disclose explicitly luminance difference in accordance with difference between distances from said plurality of low-angle illumination elements in a capturing range of said predetermined image capturing means is reduced by individually dimming said at least two dimming units in advance before image capturing by said predetermined image capturing means in said image capturing step. It is a common knowledge to a person of ordinary skill in the art that illumination of a target decreases with distance between the illumination element and the target to be illuminated. Individually adjusting or dimming the dimming units to compensate for the distance before image capturing is simply a design choice according to specific application and well within the capability of a person of ordinary skill in the art. Therefore it would have been obvious to combine Sato {modified by Koike and Zoeller and Watanabe and Uemura and Phares} with different design choices to obtain the invention as specified in claim 23.

Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sato {modified by Koike and Zoeller} as applied to claims 1 and 14 discussed above and further in view of Hasegawa.
Regarding claim 13, which depends on claim 1, Sato {modified by Koike and Zoeller} does not disclose explicitly but Hasegawa teaches, in the same field of endeavor of image processing and in particular object recognition, wherein said plurality of illumination elements included in each of said one or more illumination parts are eight illumination elements. (Hasegawa: Figs. 1-2 and [0062])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato {modified by Koike and Zoeller}’s disclosure with Hasegawa’s teachings by combining the defect inspecting apparatus (from Sato {modified by Koike and Zoeller}) with the technique of having eight illumination elements for each elevation angle (from Hasegawa) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the defect inspecting apparatus would still work in the way according to Sato {modified by Koike and Zoeller} and the technique of having eight illumination elements for each elevation angle would continue to function as taught by Hasegawa. In fact, the inclusion of Hasegawa's technique of having eight illumination elements for each elevation angle would provide a practical and/or alternative implementation of the defect inspecting apparatus.
Therefore, it would have been obvious to combine Sato {modified by Koike and Zoeller} with Hasegawa’s teachings to obtain the invention as specified in claim 13. 
Claim 24 is the method claims, respectively, corresponding to the apparatus claim 13. Therefore, since claim 24 is similar in scope to claim 13, claim 24 is rejected on the same grounds as claim 13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG NIU/Primary Examiner, Art Unit 2669